appealed-from order is not a final, appealable judgment. Id. (citing NRAP
                3A(b)(1)). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                                           Hardesty



                                                           Pairaguirre




                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Tyanna K. Pollard
                      Howard & Howard
                      Brooks Bauer LLP
                      Eighth District Court Clerk




                      'In light of our resolution of this appeal, we need not address
                respondent PLM Lender Services, Inc.'s March 15, 2013, "Explanation of
                Presumed Docketing Error" in which it requests dismissal from this
                matter as an improper party.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A